Citation Nr: 1617556	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board denied entitlement to service connection for a seizure disorder in a June 2015 opinion.  The Veteran timely appealed that denial to the Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (JMPR), the parties requested to vacate the Board's denial of entitlement to service connection for a seizure disorder and remand the issue for further development.  The Court granted the JMPR and remanded the matter for action consistent with the JMPR's terms.  In compliance with the Court's order and the JMPR, the Board must remand for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for his seizure disorder.  He reported during the March 2015 Board hearing that he experienced two seizures in service.  He described that, following his second seizure, he was unconscious for a period of approximately four hours.  He reported that he received an Article 15 punishment because his commanders believed his seizure was the result of drug use.  The service records currently associated with the file do not reflect that the Veteran received an Article 15 punishment.   In compliance with the terms of the Court's Order and JMPR, the Board finds that a remand is necessary to obtain any outstanding service records that would document an Article 15 punishment. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him that there is currently no evidence substantiating that he received an Article 15 punishment during service following a seizure, and that if he has any such evidence in his possession, he should submit it to VA.

2. Contact the National Personnel Records Center (NPRC) or any other appropriate location to obtain the Veteran's complete service personnel records.  All efforts to obtain these records should be fully documented.  If no records are available, a negative reply is requested and should be associated with the file.

3. After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






